PER CURIAM.
This action was brought for a declaratory judgment of invalidity and non-infringement of two patents owned by the defendant. The District Court denied defendant’s motion to dismiss for lack of venue and granted plaintiff’s motion to restrain the prosecution of a subsequent infringement suit on the same patents in Ohio. An appeal has been taken to this court from each of those rulings. The District Court, in connection with its decision, wrote an opinion in which the facts and issues are correctly stated, and in which it has carefully analyzed the law upon which its decision was predicated. This opinion is published in 74 F.Supp. 502. After a careful study of the case, we reach the conclusion that the District Court was correct both in its reasoning and result. Such being the case, this court could serve no good purpose in writing an opinion. We therefore adopt the opinion of the District Court as that of this court.
The order appealed from is affirmed.